Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 15, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  140983                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  IN RE P.M., MINOR                                                                                    Diane M. Hathaway
  _________________________________________/                                                          Alton Thomas Davis,
                                                                                                                         Justices
  DEPARTMENT OF HUMAN SERVICES,
          Petitioner-Appellant,
  v                                                                 SC: 140983
                                                                    COA: 291874
                                                                    Berrien CC Family Div:
  SHAE MULLINS,                                                            2008-000103-NA
           Respondent-Appellee.

  _________________________________________/

           On October 6, 2010, the Court heard oral argument on the application for leave to
  appeal the March 16, 2010 judgment of the Court of Appeals. On order of the Court, the
  application is again considered. MCR 7.302(H)(1). In lieu of granting leave to appeal,
  we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court
  of Appeals dissenting opinion, and we REMAND this case to the Court of Appeals for
  consideration of the issue raised by the respondent but not addressed by that court during
  its initial review of this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 15, 2010                    _________________________________________
           d1012                                                               Clerk